(1986) (observing that trial courts retain wide latitude to impose
                reasonable limits on cross-examination).
                Bad acts evidence
                            Bowles contends that the district court erred by admitting
                evidence of an uncorroborated, uncharged, and irrelevant prior bad act.
                We review the district court's decision to admit or exclude evidence of
                other bad acts for an abuse of discretion and will not reverse absent
                manifest error. Ledbetter v. State, 122 Nev. 252, 259, 129 P.3d 671, 676
                (2006). The record reveals that Bowles moved to redact the portion of the
                police interview transcript where he had described "an instance where he
                had gone into the bedroom and was masturbating and the younger girl
                walked in on him and he explained what was going on." The district court
                ruled that this statement was relevant to the victim's knowledge of
                masturbation and when she may have secured this knowledge.       See NRS
                48.045(2). We conclude that Bowles has not demonstrated that the district
                court committed manifest error in this regard.   See Bigpond v. State, 128
                Nev. 270 P.3d 1244, 1250 (2012) (describing the test for
                admission of prior bad acts).
                Psychological evaluations
                            Bowles contends that the district court erred by finding no
                compelling need for an independent psychological evaluation of the
                victims. "The decision to grant or deny a defendant's request for a
                psychological examination of a child-victim is within the sound discretion
                of the district court and will not be set aside absent an abuse of
                discretion." Abbott v. State, 122 Nev. 715, 723, 138 P.3d 462, 467 (2006)
                (internal quotation marks omitted). The record reveals that Bowles
                argued for an independent psychological evaluation of the victims based

SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
                on a psychological evaluation made by the Washoe County Department of
                Social Services, a West Hills Hospital report indicating that other experts
                "potentially questioned the emotional ability of these children to relate
                information," and changes to the victims' statements over time. The
                district court evaluated the documents, observed that the State was not
                calling any psychological experts, and found no compelling need for an
                independent psychological evaluation of the victims. We conclude that
                Bowles has failed to demonstrate that the district court abused its
                discretion in this regard.    See generally id. at 718, 138 P.3d at 464
                (reinstating the test in Koerschner v. State, 116 Nev. 1111, 13 P.3d 451
                (2000), for determining whether to order an independent psychological
                evaluation of a child victim in a sexual assault case).
                            Bowles also contends that the district court erred by denying
                his discovery request for existing reports on the victims and the State
                committed misconduct by failing to provide them. "We review the district
                court's resolution of discovery disputes for an abuse of discretion."   Means
                v. State, 120 Nev. 1001, 1007, 103 P.3d 25, 29 (2004). The record reveals
                that the State filed a supplemental notice of expert witnesses and
                indicated that these witnesses may be called during rebuttal. Bowles
                requested the experts' written reports, stated that he was entitled to the
                reports by statute, asserted that the reports contained exculpatory
                information, and admitted that he had a copy of a report containing
                exculpatory information. The district court ruled that the State did not
                have to produce documents that Bowles already possessed and Bowles
                could renew his motion if the State called the experts as rebuttal
                witnesses. We conclude from this record that Bowles has failed to
                demonstrate that the district court abused its discretion in resolving this

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       3
                discovery dispute or that the State committed misconduct by failing to
                provide the expert witnesses' reports.
                Defense witness testimony
                            Bowles contends that the district court erred by limiting
                testimony offered to show inconsistencies in the victims' statements and
                the State's allegations. "A trial court has broad discretion to determine
                the admissibility of evidence, and its determination to admit or exclude
                evidence is given great deference and will not be reversed absent manifest
                error." Vega v. State, 126 Nev. „ 236 P.3d 632, 638 (2010) (internal
                citation and quotation marks omitted). The record reveals that Bowles
                presented Jeffrey Allen, a licensed marriage and family therapist, as a lay
                witness and offered his testimony to the district court, outside the
                presence of the jury, for consideration. Allen testified that he was a
                mandatory reporter, had worked with children who were sexually abused,
                had worked with the Bowles family in their home on a weekly basis, and
                did not see anything to indicate that sexual abuse occurred in that home.
                The district court ruled that Bowles had not fulfilled the expert notice
                requirements, Allen could not testify as an expert that he would have
                noticed if sexual abuse was occurring in Bowles' home, and the hearsay
                testimony offered for consideration was inadmissible. We conclude from
                this record that Bowles has failed to demonstrate that the district court's
                ruling constituted manifest error.           See   NRS 50.265 (lay witness
                testimony); NRS 51.035 (defining hearsay); Mulder v. State, 116 Nev. 1,
                14, 992 P.2d 845, 853 (2000) (a witness who fails to qualify as an expert is
                not permitted to testify unless he may otherwise be considered a lay
                witness).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         4
                                                                                               •
                            Bowles also contends that the district court erred by
                prohibiting testimony regarding a victim's mental health because the
                testimony would have allowed the jury to better assess her credibility. We
                review for manifest error.   Vega, 126 Nev. at , 236 P.3d at 638. The
                record reveals that Bowles argued that one of the victims attempted to
                harm herself three months after she was removed from his residence, the
                victim's attempt to harm herself indicates that she has emotional issues,
                and the jury should know about these emotional issues so that it may fully
                assess her credibility. The district court found that the victim's attempt to
                harm herself occurred after the times relevant to this case, there was no
                evidence that the victim's emotional issues were ongoing, and there was
                no evidence that the victim lacked comprehension or was emotionally
                compromised at the time of her testimony. The district court ruled that
                the proposed testimony concerning the victim's attempt to harm herself
                was irrelevant. We conclude from this record that Bowles has failed to
                demonstrate that the district court's ruling constituted manifest error.
                See NRS 48.015 (defining relevant evidence).
                Jury instructions
                            Bowles contends that the district court erred by giving an
                incomplete lewdness instruction and rejecting his reasonable doubt
                instruction. "The district court has broad discretion to settle jury
                instructions, and this court reviews the district court's decision for an
                abuse of that discretion or judicial error." Crawford v. State, 121 Nev. 744,
                748, 121 P.3d 582, 585 (2005). The record reveals that the district court
                gave instructions on lewdness that accurately reflected Nevada law and
                fully apprised the jury of the elements of that offense and gave the
                reasonable doubt instruction required by statute.    See NRS 175.211; NRS

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      5
                201.230(1); Garcia v. State, 121 Nev. 327, 339-40, 113 P.3d 836, 844 (2005)
                (discussing the constitutionality of NRS 175.211(1)). Accordingly, we
                conclude that Bowles has failed to demonstrate that the district court
                abused its discretion or committed judicial error.
                Jury voir dire
                              Bowles contends that the district court erred by unfairly
                limiting his voir dire of the prospective jurors. "[T]he scope of voir dire
                examination is within the sound discretion of the district court and the
                court's determination is accorded considerable latitude on appeal."
                Stephans v. State, 127 Nev.          , 262 P.3d 727, 735 (2011) (citing
                Cunningham v. State, 94 Nev. 128, 130, 575 P.2d 936, 937-38 (1978)). The
                record reveals that the district court held a hearing on the parties'
                proposed voir dire questions and ruled that Bowles could not ask questions
                that were argumentative or covered topics that the jury would need to be
                instructed on. We conclude that the district court did not unreasonably
                restrict Bowles' examination of the prospective jurors and Bowles has
                failed to demonstrate that the district court abused its discretion.        See
                NRS 175.031.
                             Having considered Bowles' contentions and concluded that he
                is not entitled to relief, we
                             ORDER the judgwnt of conviction AFFIRMED.



                                          Gibbons


                          t/Lvi   IP-s
                                     k          ,J                                     J.
                Douglas                                    Saitta


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      6
                cc: Hon. Connie J. Steinheimer, District Judge
                     Law Office of Thomas L. Qualls, Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  7